

115 S3259 IS: Judicial Efficiency Improvement Act
U.S. Senate
2018-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3259IN THE SENATE OF THE UNITED STATESJuly 24, 2018Mr. Sullivan (for himself, Mr. Daines, Mr. Flake, Ms. Murkowski, Mr. Risch, and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo increase the number of judgeships for the United States Court of Appeals for the Ninth Circuit
			 and certain district courts of the United States, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Judicial Efficiency Improvement Act.
 2.DefinitionsIn this Act: (1)Former ninth circuitThe term former ninth circuit means the ninth judicial circuit of the United States as in existence on the day before the effective date of this Act.
			(2)New ninth
 circuitThe term new ninth circuit means the ninth judicial circuit of the United States established by the amendment made by section 3(2)(A).
			(3)Twelfth
 circuitThe term twelfth circuit means the twelfth judicial circuit of the United States established by the amendment made by section 3(2)(B).
			3.Number and
 composition of circuitsSection 41 of title 28, United States Code, is amended—
 (1)in the matter preceding the table, by striking thirteen and inserting fourteen; and
 (2)in the table—
 (A)by striking the item relating to the ninth circuit and inserting the following:
					NinthCalifornia, Guam, Hawaii, Northern Mariana
						Islands.;
 and (B)by inserting after the item relating to the eleventh circuit the following:
					TwelfthAlaska, Arizona, Idaho, Montana, Nevada, Oregon,
						Washington..
				4.Circuit court judgeships
			(a)New
 JudgeshipsThe President shall appoint, by and with the advice and consent of the Senate—
 (1)4 additional circuit judges for the new ninth circuit, whose official duty station shall be in California; and
 (2)1 additional circuit judge for the twelfth circuit, whose official duty station shall be in Idaho. (b)Temporary Judgeships (1)Appointment of judgesThe President shall appoint, by and with the advice and consent of the Senate, 2 additional circuit judges for the former ninth circuit, whose official duty station shall be in California.
				(2)Effect of
 vacanciesThe first 2 vacancies in the position of circuit judge for the new ninth circuit occurring 10 years or more after judges are first confirmed to fill both temporary circuit judgeships created by this subsection shall not be filled.
				(c)Effective
 DateThis section shall take effect on the date of enactment of this Act.
			5.Number of
 circuit judgesThe table in section 44(a) of title 28, United States Code, is amended—
 (1)by striking the item relating to the ninth circuit and inserting the following:
				Ninth20;
 and (2)by inserting after the item relating to the eleventh circuit the following:
				Twelfth14.
			6.Places of
 circuit courtThe table in section 48(a) of title 28, United States Code, is amended—
 (1)by striking the item relating to the ninth circuit and inserting the following:
				NinthHonolulu, Pasadena, San Francisco.;
 and (2)by inserting after the item relating to the eleventh circuit the following:
				TwelfthLas Vegas, Phoenix, Portland, Seattle..
			7.Location of
 Twelfth Circuit headquartersThe offices of the Circuit Executive of the Twelfth Circuit and the Clerk of the Court of the Twelfth Circuit shall be located in Seattle, Washington.
		8.Assignment of
 circuit judgesEach circuit judge of the former ninth circuit who is in regular active service and whose official duty station on the day before the effective date of this Act—
 (1)is in California, Guam, Hawaii, or the Northern Mariana Islands shall be a circuit judge of the new ninth circuit as of that effective date; and
 (2)is in Alaska, Arizona, Idaho, Montana, Nevada, Oregon, or Washington shall be a circuit judge of the twelfth circuit as of that effective date.
			9.Election of
 assignment by senior judgesEach judge who is a senior circuit judge of the former ninth circuit on the day before the effective date of this Act—
 (1)may elect to be assigned to the new ninth circuit or the twelfth circuit as of that effective date; and
 (2)shall notify the Director of the Administrative Office of the United States Courts of the election made under paragraph (1).
			10.Seniority of
 judgesThe seniority of each judge who is assigned under section 8 or elects to be assigned under section 9 shall run from the date of commission of the judge as a judge of the former ninth circuit.
		11.Application to
 casesThe following apply to any case in which, on the day before the effective date of this Act, an appeal or other proceeding has been filed with the former ninth circuit:
 (1)Except as provided in paragraph (3), if the matter has been submitted for decision, further proceedings with respect to the matter shall be had in the same manner and with the same effect as if this Act had not been enacted.
 (2)If the matter has not been submitted for decision, the appeal or proceeding, together with the original papers, printed records, and record entries duly certified, shall, by appropriate orders, be transferred to the court to which the matter would have been submitted had this Act been in full force and effect on the date on which the appeal was taken or other proceeding commenced, and further proceedings with respect to the case shall be had in the same manner and with the same effect as if the appeal or other proceeding had been filed in that court.
 (3)If a petition for rehearing en banc is pending on or after the effective date of this Act, the petition shall be considered by the court of appeals to which the petition would have been submitted had this Act been in full force and effect on the date on which the appeal or other proceeding was filed with the court of appeals.
			12.Temporary
 assignment of circuit judges among circuitsSection 291 of title 28, United States Code, is amended by adding at the end the following:
			
 (c)The chief judge of the Ninth Circuit may, in the public interest and upon request by the chief judge of the Twelfth Circuit, designate and assign temporarily any circuit judge of the Ninth Circuit to act as circuit judge in the Twelfth Circuit.
 (d)The chief judge of the Twelfth Circuit may, in the public interest and upon request by the chief judge of the Ninth Circuit, designate and assign temporarily any circuit judge of the Twelfth Circuit to act as circuit judge in the Ninth Circuit..
		13.Temporary
 assignment of district judges among circuitsSection 292 of title 28, United States Code, is amended by adding at the end the following:
			
 (f)The chief judge of the United States Court of Appeals for the Ninth Circuit may in the public interest—
 (1)upon request by the chief judge of the Twelfth Circuit, designate and assign one or more district judges within the Ninth Circuit to sit upon the Court of Appeals of the Twelfth Circuit, or a division thereof, whenever the business of that court so requires; and
 (2)designate and assign temporarily any district judge within the Ninth Circuit to hold a district court in any district within the Twelfth Circuit.
 (g)The chief judge of the United States Court of Appeals for the Twelfth Circuit may in the public interest—
 (1)upon request by the chief judge of the Ninth Circuit, designate and assign one or more district judges within the Twelfth Circuit to sit upon the Court of Appeals of the Ninth Circuit, or a division thereof, whenever the business of that court so requires; and
 (2)designate and assign temporarily any district judge within the Twelfth Circuit to hold a district court in any district within the Ninth Circuit.
 (h)Any designation or assignment under subsection (f) or (g) shall be in conformity with the rules or orders of the court of appeals of, or the district within, as applicable, the circuit to which the judge is designated or assigned..
		14.District judges
			 for the district courts
 (a)Additional judgeshipsThe President shall appoint, by and with the advice and consent of the Senate— (1)7 additional district judges for the central district of California;
 (2)5 additional district judges for the eastern district of California; (3)2 additional district judges for the northern district of California;
 (4)3 additional district judges for the southern district of California; (5)1 additional district judge for the district of Colorado;
 (6)1 additional district judge for the district of Delaware; (7)6 additional district judges for the middle district of Florida;
 (8)1 additional district judge for the northern district of Florida; (9)3 additional district judges for the southern district of Florida;
 (10)1 additional district judge for the northern district of Georgia; (11)1 additional district judge for the district of Idaho;
 (12)1 additional district judge for the southern district of Indiana; (13)1 additional district judge for the district of Minnesota;
 (14)1 additional district judge for the district of Nevada; (15)3 additional district judges for the district of New Jersey;
 (16)2 additional district judges for the district of New Mexico; (17)2 additional district judges for the eastern district of New York;
 (18)1 additional district judge for the southern district of New York; (19)1 additional district judge for the western district of New York;
 (20)1 additional district judge for the district of Puerto Rico; (21)2 additional district judges for the eastern district of Texas;
 (22)2 additional district judges for the southern district of Texas; and (23)4 additional district judges for the western district of Texas.
 (b)Conversion of temporary judgeshipsThe existing judgeships for the district of Kansas and the eastern district of Missouri authorized by section 203(c) of the Judicial Improvements Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note) and the existing judgeships for the district of Arizona, the central district of California, the southern district of Florida, the district of New Mexico, the western district of North Carolina, and the eastern district of Texas authorized by section 312(c) of the 21st Century Department of Justice Appropriations Authorization Act (Public Law 107–273, 28 U.S.C. 133 note), as of the date of enactment of this Act, shall be authorized under section 133 of title 28, United States Code, and the incumbents in those offices shall hold the office under section 133 of title 28, United States Code, as amended by this Act.
 (c)Technical and conforming amendmentsThe table contained in section 133(a) of title 28, United States Code, is amended—
 (1)by striking the item relating to the district of Arizona and inserting the following: Arizona13; (2)by striking the items relating to California and inserting the following:
					California:Northern16Eastern11Central35Southern16;
				
 (3)by striking the item relating to the district of Colorado and inserting the following: Colorado8; (4)by striking the item relating to the district of Delaware and inserting the following:
					Delaware5;
 (5)by striking the items relating to Florida and inserting the following: Florida:Northern5Middle21Southern21; (6)by striking the items relating to Georgia and inserting the following:
					Georgia:Northern12Middle4Southern3;
 (7)by striking the item relating to Idaho and inserting the following: Idaho3; (8)by striking the items relating to Indiana and inserting the following:
					Indiana:Northern5Southern6;
 (9)by striking the item relating to Kansas and inserting the following: Kansas6; (10)by striking the item relating to Minnesota and inserting the following:
					Minnesota8;
 (11)by striking the items relating to Missouri and inserting the following: Missouri:Eastern8Western5Eastern and Western2; (12)by striking the item relating to Nevada and inserting the following:
					Nevada8;
 (13)by striking the item relating to New Jersey and inserting the following: New Jersey20; (14)by striking the item relating to New Mexico and inserting the following:
					New Mexico9;
 (15)by striking the items relating to New York and inserting the following: New York:Northern5Southern29Eastern17Western5;  (16)by striking the items relating to North Carolina and inserting the following:
					North Carolina:Eastern4Middle4Western5;
 (17)by striking the item relating to Puerto Rico and inserting the following: Puerto Rico8; and(18)by striking the items relating to Texas and inserting the following:
					Texas:Northern12Southern21Eastern10Western17.
				15.Administration
 (a)Transition authorityThe court of appeals for the ninth circuit as constituted on the day before the effective date of this Act may take any administrative action that is required to carry out this Act and the amendments made by this Act.
 (b)Administrative terminationThe court described in subsection (a) shall cease to exist for administrative purposes 2 years after the date of enactment of this Act.
			16.Authorization
 of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act, including funds for additional court facilities.
		17.Effective
 dateExcept as provided in section 4(c), this Act and the amendments made by this Act shall take effect 1 year after the date of enactment of this Act.